JUSTICE HARTMAN, concurring in part and dissenting in part: I agree that defendant’s convictions should be affirmed; however, I disagree with the majority’s conclusion that this case should be remanded for resentencing in light of People v. Bole (1993), 155 Ill. 2d 188, 613 N.E.2d 740. Accordingly, I dissent from that portion of the majority’s opinion. In Bole, defendant was indicted for seven acts of criminal sexual assault of his stepdaughter, which occurred during the period from February 19, 1989, to March 5, 1989. (Bole, 155 Ill. 2d at 191.) He pleaded guilty to three of those counts and the State nol-prossed the four remaining charges. (Bole, 155 Ill. 2d at 191.) In determining whether defendant’s offenses were committed as part of a single course of conduct, the court stated: "Section 2 — 4 of the Criminal Code of 1961 defines the term 'conduct’ as 'an act or a series of acts, and the accompanying mental state.’ [Citation.] The phrase 'course of conduct’ is not separately defined. Given the meaning of 'conduct’ and, the normal acceptation of 'course of conduct,’ we conclude that the phrases could include a range of activity and that it is not necessarily confined to a single incident. *** According to the evidence presented at the sentencing hearing, [defendant’s three] offenses were part of a longstanding pattern of sexual abuse inflicted by the defendant against the victim. We do not believe, however, that the defendant’s offenses were committed as part of a single course of conduct, as that phrase is used in section 5 — 8—4(a). The present offenses occurred on three different days: February 22,1989, February 27, 1989, and March 1, 1989. They were separate events, committed several days apart, with substantial interruptions in time.” Bole, 155 111. 2d at 193-94. The parties agree that Bole is dispositive of this case, but characterize defendant’s offenses differently. According to defendant, the offenses involved six different dates spanning Ph, months: early August 1989; August 4, 1989; around Thanksgiving 1989; between Thanksgiving and Christmas 1989; January 1990; and March 1990. Therefore, he concludes, as in Bole, his multiple assaults cannot constitute a single course of conduct. The State focuses on a single date, the day sometime between Thanksgiving and Christmas of 1989, and notes that both counts charged in the indictment occurred on that date at the same time. Rudy’s testimony concerning the day between Thanksgiving and Christmas of 1989 established that, within a three-minute time span, defendant forced Rudy to suck defendant’s penis and then defendant sucked Rudy’s penis. The State distinguishes Bole, where the three offenses defendant was convicted of all occurred on different dates, making them separate courses of conduct. (Cf. Bole, 155 Ill. 2d at 194.) The offenses here involve a single course of conduct since they occurred on the same date, the State concludes. I agree with the State’s position and would hold, as a matter of law, that defendant’s convictions are for offenses which were committed as part of a single course of conduct. Accordingly, consecutive sentences would be mandated as a matter of law. I would then affirm defendant’s sentences and his convictions.